Exhibit 10.1


THIRD AMENDMENT OF FINANCING AGREEMENT
 
THIS THIRD AMENDMENT OF THE FINANCING AGREEMENT, dated as of December 22, 2005
(this "Amendment"), is by and among each of the lenders that from time to time
is a party hereto (such lenders, each individually a "Lender" and collectively,
the "Lenders"), Fortress Credit Corp., as administrative agent for the Lenders
(in such capacity, together with its successors and assigns, if any, for the
benefit of the Agents and the Lenders in such capacity, the "Administrative
Agent"), Fortress Credit Corp., as collateral agent (in such capacity, together
with its successors and assigns, if any, in such capacity, the "Collateral
Agent", and together with the Administrative Agent, each an "Agent" and
collectively the "Agents") and Modtech Holdings, Inc., a Delaware corporation
(the "Parent" or "Borrower").
 
RECITALS:
 
WHEREAS, the parties hereto are parties to that certain Financing Agreement
dated as of February 25, 2005 as amended by the First Amendment and Waiver,
dated as of August 5, 2005 and as amended by the Second Amendment, dated as of
September 19, 2005 (as so amended, the "Financing Agreement");
 
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Financing Agreement and the Lenders, subject to the terms and conditions set
forth herein, are willing to grant such requests;
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:
 
SECTION 1.  Defined Terms. Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings given them in the Financing Agreement.
 
SECTION 2.  Amendments to the Financing Agreement. The Financing Agreement is,
as of the Third Amendment Effective Date (as defined below), hereby amended as
follows:
 
1.  Section 1.01 of the Financing Agreement (Definitions) is hereby amended by
adding the following new definitions thereto in their appropriate alphabetical
order:
 
"Consolidated EBITDA" means, with respect to any Person and its Subsidiaries for
any period, the Consolidated Net Income of such Persons for such period, plus
(i) without duplication, the sum of the following amounts of such Persons for
such period to the extent deducted in determining Consolidated Net Income of
such Persons for such period: (A) Consolidated Net Interest Expense, (B) income
tax expense, (C) depreciation expense and (D) amortization expense; provided,
that for purposes of Sections 7.03(b) and (d) Consolidated EBITDA shall be
deemed to be Consolidated EBITDA for the 12 month period most recently ended;
provided further that for purposes of Section 7.03(a), Consolidated EBITDA for
the monthly periods ending January 2006 through December 2006 shall be deemed to
be EBITDA calculated on a cumulative year-to-date basis and for all periods
thereafter, Consolidated EBITDA shall be deemed to be Consolidated EBITDA for
the 12 month period most recently ended.
 
-1-

--------------------------------------------------------------------------------


"Third Amendment Effective Date" shall mean the date on which all of the
 conditions precedent set forth in Section 3 thereof are satisfied.
 
2.  Section 2.03(e) is amended by deleting it in its entirety and replacing it
with the following: The outstanding principal of the Term Loan shall be
repayable (x) in a $1,000,000 payment on January 1, 2006, (y) in consecutive
monthly installments, on the first Business Day of each month of the calendar
year commencing on February 1, 2006 and continuing thereafter until the Final
Maturity Date, each in an amount equal to $333,333 and (z) in one final
installment on the Final Maturity Date and shall be in the amount necessary to
repay in full the unpaid principal amount of the Term Loans.
 
2.  Section 7.03(a) (Minimum EBITDA) amended by deleting it in its entirety and
replacing it with the following: Permit Consolidated EBITDA of the Parent for
the month ending on the last day of the month set forth below to be less than
the amount set forth opposite such date:
 
Fiscal Month Ending:
Minimum Consolidated EBITDA:
January 2006
$1,875,000
February 2006
$3,725,000
March 2006
$6,100,000
April 2006
$8,275,000
May 2006
$10,450,000
June 2006
$13,400,000
July 2006
$15,650,000
August 2006
$17,875,000
September 2006
$21,000,000
October 2006
$23,300,000
November 2006
$25,650,000
December 2006
$28,720,000
January 2007
$28,900,000
February 2007
$29,000,000
March 2007
$29,200,000
April 2007
$29,125,000
May 2007
$29,000,000
June 2007
$28,825,000
July 2007
$28,475,000
August 2007
$28,100,000
September 2007
$27,500,000
October 2007
$26,875,000
November 2007
$26,175,000
December 2007
$25,250,000
January 2008
$24,900,000
February 2008
$25,250,000



-2-

--------------------------------------------------------------------------------


SECTION 3.  Conditions Precedent to Effectiveness of Amendment. This Amendment
shall become effective upon the date (the "Third Amendment Effective Date") when
each of the following conditions have been satisfied:
 
1.  Execution of Amendment. Borrower and each Lender shall have executed and
delivered this Amendment (whether the same or different counterparts).
 
2.  Amendment Fee. On or prior to the Third Amendment Effective Date, the
Borrower shall pay to the Administrative Agent for the account of the Lenders, a
non-refundable fee (the "Amendment Fee") equal to $500,000, which shall be
deemed fully earned on the Third Amendment Effective Date.
 
3.  Representations and Warranties. Borrower shall have delivered an officer's
certificate of an Authorized Officer certifying that the matters set forth
Section 4 are true, correct and complete.
 
SECTION 4.  Representations and Warranties of Borrower. Borrower represents and
warrants to the Lenders that the following statements are true, correct and
complete as follows:
 
1.  The representations and warranties contained in Section 6.01 of the
Financing Agreement are true and correct in all material respects at and as of
the date hereof as though made on and as of the date hereof.
 
2.  Before and after giving effect to this Amendment, no Event of Default or
Default is continuing.
 
3.  The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action on the part of, and duly executed and
delivered by, the Borrower and this Amendment is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
 
4.  The execution, delivery and performance of this Amendment and the
fulfillment of and compliance with the respective terms hereof by the Borrower
does not and will not (a) conflict with or result in a breach of any term,
condition or provision of or (b) require any authorization, consent, approval,
exemption or other action by or notice to any Governmental Entity or any other
Person pursuant to the Certificate of Incorporation or bylaws or memorandum and
articles of association of Borrower, or any Law, statute, rule or regulation to
which Borrower is subject, or any agreement to which Borrower is subject (other
than those which have been obtained on or prior to the date hereof).
 
5.  Borrower has obtained all necessary corporate, governmental, regulatory and
other third party consents and approvals required in connection with its
execution, delivery and performance of this Amendment and any other documents to
be executed by Borrower pursuant hereto.
 
-3-

--------------------------------------------------------------------------------


SECTION 5.  References to and Effect on the Financing Agreement.
 
1.  On and after the Third Amendment Effective Date each reference in the
Financing Agreement to "this Agreement," "hereunder," "hereof," "herein," or
words of like import, and each reference to the Financing Agreement in the other
documents (the "Ancillary Documents") delivered in connection with the Financing
Agreement shall mean and be a reference to the Financing Agreement as amended
hereby.
 
2.  Except as specifically amended above, the Financing Agreement and all other
Ancillary Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
3.  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the holders of Loans under the Financing Agreement or the Ancillary
Documents.
 
4.  This Amendment shall be binding on the Borrower and the Lenders and shall
inure to the benefit of the Borrower and the Lenders and the successors and
assigns of the Lenders.
 
SECTION 6.  Expenses. Borrower agrees to reimburse the Lenders upon demand for
all expenses, reasonable fees of attorneys, and reasonable legal expenses,
reasonably incurred by the Lenders in the review, preparation, negotiation and
execution of this Amendment and any other document required to be furnished
herewith, and in enforcing the obligations of the Borrower hereunder, which
obligations of the Borrower shall survive any termination of the Financing
Agreement.
 
SECTION 7.  Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. This Amendment shall be binding upon the respective parties
hereto upon the execution and delivery of this Amendment by the Borrower and the
Lenders. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
 
SECTION 8.  Release. Borrower does hereby release and forever discharge each of
the Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Amendment is signed by any of
such parties (i) arising directly or indirectly out of the Financing Agreement
or any other documents, instruments or any other transactions relating thereto
and/or (ii) relating directly or indirectly to all transactions by and between
the Borrower or its representatives and each Lender or any of their respective
directors, officers, agents, employees, attorneys or other representatives. Such
release, waiver, acquittal and discharge shall and does include, without
limitation, any claims of usury, fraud, duress, misrepresentation, lender
liability, control, calling of the Financing Agreement s into default, exercise
of remedies and all similar items and claims, which may, or could be, asserted
by the Borrower.
 
SECTION 9.  Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 10.  Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
 
* * * * *
 
-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the date
above first written.
 
MODTECH HOLDINGS, INC.



By: /s/ Dennis L. Shogren
Its: CFO                               




FORTRESS CREDIT CORP.



By: /s/ Constantine Dakolias
Its: Chief Credit Officer         




ABLECO FINANCE LLC, ON BEHALF OF ITSELF AND ITS AFFILIATE ASSIGNEES


By: [Illegible]                                  
Its: Vice President                         

